Exhibit 10.9

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (hereinafter designated “Agreement”) is made
and entered into by and between WILLIAM REED MORAW (hereinafter designated
“Employee”), an individual residing in Houston, Texas, and TOWN & COUNTRY
INSURANCE AGENCY, INC. (hereinafter designated “Company” or “T&C” or
“Employer”), a Texas corporation and insurance producer business. T&C is a fully
owned subsidiary of Encore Bancshares, Inc. (hereinafter designated “Encore”)
and affiliated company of Encore Bank, N.A.

AGREEMENT

WHEREAS, Employer and Employee entered into an Executive Employment Agreement,
which was executed on April 7, 2008 (“Original Agreement”); and

WHEREAS, Employer and Employee desire to enter into a new Agreement effective
January 1, 2012 which replaces the Original Agreement from January 1, 2012 going
forward.

NOW, THEREFORE, in consideration of the covenants hereinafter set forth and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Employment.

(a) Agreement. Subject to the terms and conditions hereinafter stated, Company
hereby employs Employee, and Employee hereby accepts such employment.

(b) Term. The term of employment under this Agreement shall commence on
January 1, 2012, and continue to December 31, 2016, unless terminated sooner as
provided in the Agreement. After the initial term, the Agreement shall be
renewed for additional one (1) year periods unless the Company gives notice to
Employee or Employee gives notice to Company that the Agreement shall not be
renewed.

(c) Position and Duties of Employee. Employee shall serve as President of T&C.
Employee shall be responsible for meeting the Company’s performance criteria and
business projections, and shall perform faithfully and diligently the duties and
responsibilities of his position, including, without limitation, operational
responsibility for Company business, including the oversight of sales,
marketing, promotion, strategic planning and development. Employee further
agrees to perform such duties as are reasonably designated by the person or
persons to whom Employee reports or that are customarily associated with
Employee’s position. During the term of this Agreement, Employee shall report to
the Chairman and CEO of Encore, Jim D’Agostino, or his successor, and any other
persons designated by Encore.

(d) Full-Time Employment. During the term hereof, the Employee shall devote his
full business time and his best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
to the discharge of his duties and responsibilities hereunder, except that the
Employee may devote a reasonable amount of time to charitable endeavors and to
personal business affairs to the extent that such exceptions do not



--------------------------------------------------------------------------------

interfere with the Employee’s responsibilities to the Company and the Company’s
Affiliates. As used in this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company or Encore, where control may be by management
authority, equity interest or otherwise.

(e) Place of Performance; Facilities. Employee shall perform his job in Houston,
Harris County, Texas and shall not have to render services at another location
except on a temporary basis. Employee will undertake such travel as is necessary
or advisable to perform Employee’s duties hereunder.

2. Compensation and Benefits.

(a) Salary. As compensation for services rendered hereunder, Employee will be
entitled to an annual base salary (hereinafter designated “Base Salary”) of two
hundred fifty eight thousand seven hundred eighteen dollars ($258,718) payable
in equal bi-monthly installments. Employee will be entitled to receive
additional compensation increases to the Base Salary as determined and paid in
the Company’s sole and absolute discretion; provided, however, that the Base
Salary shall be increased by at least two percent (2%) annually beginning on
January 1, 2013.

(b) Annual Bonus. For each calendar year during the Term, the Company shall pay
to Employee an annual bonus (the “Annual Bonus”). The Annual Bonus will be based
upon the performance of the Company and will be agreed upon by Employee and the
Chairman of Encore and will not exceed one half of the then current Base Salary.
The Annual Bonus for a calendar year, if any, shall be paid in one lump sum in
cash with respect to 50% of the amount of such bonus, during the calendar year
immediately following the calendar year to which the Annual Bonus relates, no
later than March 31 of such year. The remaining 50% of the amount of the Annual
Bonus shall be paid to Employee in the form of restricted shares of the
Company’s common stock in the form of an award under the Encore Bancshares, Inc.
2008 Stock Awards and Incentive Plan or successor stock incentive plans as
determined by the Company. Except as otherwise provided herein, Employee shall
not receive the Annual Bonus if his employment with the Company terminates prior
to the date on which the Annual Bonus is paid; provided, however, that if the
Employee’s employment is terminated after the last day of the calendar year for
which the Annual Bonus is calculated but prior to the date on which the Annual
Bonus is paid and either (i) Employee’s employment is terminated pursuant to
Section 3(d) (by the Company other than for Cause), or (ii) Employee’s
employment is terminated pursuant to Section 3(f) (by Employee for Good Reason),
then the Employee shall be entitled to the full amount of the Annual Bonus for
the previous calendar year and a prorated amount of the Annual Bonus for the
current calendar year calculated in accordance with Section 3.

(c) Commissions. Employee shall receive commissions (“Commissions”) on business
produced by Employee as follows: (i) 25% commission on all renewal business
produced by Employee, and (ii) additional 20% commission on new business
produced by Employee (new business is considered new policies written, not
increased premium on policies already in force). Commissions shall be paid
promptly upon receipt of premiums by the Company.

 

-2-



--------------------------------------------------------------------------------

(d) Automobile Allowance. During the term of Employee’s employment hereunder,
the Company shall pay to Employee a monthly automobile allowance of $1000.

(e) Business Expenses. During the term of Employee’s employment hereunder,
subject to such policies regarding expenses and expense reimbursement as may be
adopted from time to time by the Company and compliance therewith by the
Employee, the Company shall pay or reimburse the Employee for all reasonable
business expenses incurred or paid by the Employee in the performance of his
duties, with limits and other restrictions on such expenses as may be set by the
Company and further subject to such reasonable substantiation and documentation
as may be specified by the Company from time to time. The amount of expenses
eligible for reimbursement during a particular calendar year shall not affect
the expenses eligible for reimbursement during any other calendar year or be
affected by the expenses incurred in any other calendar year. Any reimbursements
pursuant to this paragraph shall be made no later than the last day of the
calendar year immediately following the calendar year in which Employee incurs
such expenses. To the extent that Employee does not timely submit the proper
substantiation and documentation to allow the Company to pay the reimbursement
by the time set forth in the preceding sentence, such amounts shall not be
reimbursed. Employee’s right to reimbursement under this paragraph shall not be
subject to liquidation or exchange for another benefit.

(f) Other Benefits. Employee shall be entitled to participate in each plan
established to provide benefits to employees of the Company, as described in the
employee handbook that will be provided by the Company to Employee; provided,
however, that Employee will be subject to the eligibility criteria established
for such plans, and Employee shall receive benefits thereunder based on the
terms of each plan. Employee’s eligibility and benefit level shall be determined
separately for each plan and all determinations shall be made by the parties
charged with responsibility for such determinations in the plan.

3. Termination. Notwithstanding anything to the contrary contained in this
Agreement, the Employee’s employment hereunder may be terminated during the term
of this Agreement as follows:

(a) Death. In the event of the Employee’s death during the term hereof, the
Employee’s employment shall immediately and automatically terminate. In such
event, the Company shall pay to the Employee’s designated beneficiary or, if no
beneficiary has been designated by the Employee, to his estate: (i) any earned
and unpaid Base Salary, prorated through the date of the Employee’s death;
(ii) the Annual Bonus to which the Employee would have been entitled under
Section 2 hereof, based on the Company’s net income for the calendar year in
which the Employee’s death occurs, prorated to the date of the Employee’s death;
(iii) Commissions in accordance with Section 2(c), and (iv) reimbursement in
accordance with Section 2(f) for any business expenses for which the Employee
has not yet been reimbursed. The earned and unpaid Base Salary shall be paid
upon the next regularly scheduled bi-monthly payday after Employee’s death. The
Annual Bonus shall be paid in the calendar year immediately following the
calendar year in which Employee dies, no later than March 31, and shall be paid
entirely in cash, with no right to restricted shares of the Company’s common
stock. The Commissions shall be paid in accordance with Section 2(c).

 

-3-



--------------------------------------------------------------------------------

(b) Disability.

(i) The Company may terminate the Employee’s employment hereunder, upon notice
to the Employee, in the event of excessive absenteeism or the Employee’s
disability from performing the essential requirements of the job with or without
reasonable accommodation. In such event, the Company shall pay the Employee the
following: (a) any earned and unpaid Base Salary, prorated through the date of
termination; (b) the Annual Bonus to which the Employee would have been entitled
under Section 2 hereof, based on the Company’s net income for the calendar year
in which the termination occurs, prorated to the date of termination;
(c) Commissions in accordance with Section 2(c); and (d) reimbursement in
accordance with Section 2(f) for any business expenses for which the Employee
has not yet been reimbursed. The earned and unpaid Base Salary shall be paid
upon the next regularly scheduled bi-monthly payday after the date of Employee’s
termination of employment. The Annual Bonus compensation shall be paid in the
calendar year immediately following the calendar year in which the termination
occurs, no later than March 31, and shall be paid entirely in cash, with no
right to restricted shares of the Company’s common stock. The Commissions shall
be paid in accordance with Section 2(c).

(ii) If any question shall arise as to whether during any period the Employee is
disabled through any illness, injury, accident or condition of either a physical
or psychological nature so as to be unable to perform the essential requirements
of the job, the Employee may, and at the request of the Company shall, submit to
a medical examination by a physician selected by the Company to whom the
Employee or his duly appointed guardian, if any, has no reasonable objection to
determine whether the Employee is so disabled, and such determination shall for
purposes of this Agreement be conclusive of the issue. If such question shall
arise and the Employee shall fail to submit to such a medical examination, the
Company’s determination of the issue shall be binding on the Employee.

(c) By the Company for Cause. The Company may terminate the Employee’s
employment hereunder for Cause at any time upon notice to the Employee. The
following shall constitute Cause for termination:

(i) neglect in the performance of the Employee’s duties and responsibilities to
the Company and its Affiliates; provided, however, that Employee shall not be
terminated unless the Company has provided Employee with 30 days advance written
notice describing the neglect of Employee and Employee fails to cure such
neglect within such 30 day period; or

(ii) the engaging of the Employee in the misappropriation of funds, properties
or assets of the Company or any of its Affiliates, intentional tort(s), fraud or
other dishonesty with respect to the Company or any of its Affiliates, or other
misconduct that is reasonably likely to be harmful to the business interests or
reputation of the Company or any of its Affiliates; or

 

-4-



--------------------------------------------------------------------------------

(iii) drug or alcohol abuse; or

(iv) the Employee’s conviction of a crime constituting a felony, including the
entry of a plea of guilty or no contest by the Employee to a charge of a crime
constituting a felony; or

(v) breach by the Employee of this Agreement (other than Section 7 or 8);
provided, however, that Employee shall not be terminated unless the Company has
provided Employee with 30 days advance written notice describing the breach and
Employee fails to cure such breach within such 30 day period; or

(vi) breach by the Employee of the restrictive covenants contained in Section 7
or 8 hereof.

Upon the giving of notice of termination of the Employee’s employment hereunder
for Cause, the Company shall have no further obligation or liability to the
Employee nor to his beneficiary or estate, other than for Base Salary earned and
unpaid to the date of termination and reimbursement in accordance with
Section 2(f) for any business expenses for which the Employee has not yet been
reimbursed. The earned and unpaid Base Salary shall be paid within six
(6) calendar days of the date of Employee’s termination of employment.

(d) By the Company Other Than for Cause. The Company may terminate the
Employee’s employment hereunder other than for Cause at any time upon 60 days
advance written notice to the Employee. In the event of such termination, then,
on the 60th day following the effective date of the Employee’s termination, the
Company shall pay the Employee a single lump sum amount equal to the sum of one
year’s Base Salary at the rate in effect on the date of termination; provided,
however, that the Company’s obligations to make payments hereunder are
conditioned on the Employee’s execution of a general release in favor of the
Company in such form as the Company shall specify, and the expiration of any
period for revocation of the release prior to the payment date. In addition to
the foregoing, the Company shall pay the Employee: (i) any Base Salary earned
and unpaid, prorated through the date of termination; (ii) the Annual Bonus to
which the Employee would have been entitled under Section 2 hereof, based on the
Company’s net income for the calendar year in which the termination occurs,
prorated to the date of termination; (iii) Commissions in accordance with
Section 2(c); and (iv) reimbursements in accordance with Section 2(f) for any
business expenses for which the Employee has not yet been reimbursed. The earned
and unpaid Base Salary shall be paid within six (6) calendar days of the date of
Employee’s termination of employment. The Annual Bonus shall be paid in the
calendar year immediately following the calendar year in which the termination
occurs, no later than March 31, and shall be paid entirely in cash, with no
right to restricted shares of the Company’s common stock. The Commissions shall
be paid in accordance with Section 2(c).

(e) By the Employee for Other Than Good Reason. The Employee may terminate his
employment hereunder at any time upon 60 days advance written notice to the
Company. In the event of termination by the Employee pursuant to this
Section 3(e), the Company may elect

 

-5-



--------------------------------------------------------------------------------

to waive the period of notice, or any portion thereof, and, if the Company so
elects, the Company will pay the Employee the Base Salary for the notice period
(or for any remaining portion of that period). Upon termination of the
Employee’s employment pursuant to this Section 3(e), the Company shall have no
further obligation or liability to the Employee nor to his beneficiary or
estate, other than for Base Salary earned and unpaid, prorated to the date of
termination, and reimbursement in accordance with Section 2(f) for any business
expenses for which the Employee has not yet been reimbursed. The earned and
unpaid Base Salary shall be paid upon the next regularly scheduled bi-monthly
payday after the date of Employee’s termination of employment.

(f) By the Employee for Good Reason. The Employee may terminate his employment
hereunder for Good Reason (defined below), provided that the Employee provides
written notice to the Company, setting forth in reasonable detail the nature of
such Good Reason, within sixty (60) days of the occurrence of the circumstances
giving rise to the Good Reason; the Company fails to cure within forty-five
(45) days following its receipt of such notice; and the Employee thereupon gives
fifteen (15) days’ written notice of termination. For purposes of this
Section 3(f), “Good Reason” shall mean any act or omission identified below to
which the Employee does not consent and which does not occur in connection with
the replacement of the Employee during any period of disability or termination
of the Employee’s employment for Cause or disability, as provided in this
Agreement. The following shall constitute “Good Reason” for termination by the
Employee:

(i) Any (A) failure to designate or redesignate the Employee as, or (B) removal
of the Employee from the position of, President of T&C; or

(ii) any substantial, objectively demonstrable failure by the Company to
materially comply with the provisions of Section 2 above.

In the event of a termination by the Employee in accordance with this
Section 3(f), then, on the 60th day following the effective date of the
Employee’s termination, the Company shall pay the Employee a single lump sum
amount equal to one hundred thousand dollars ($100,000.00); provided, however,
that the Company’s obligations to make payments hereunder are conditioned on the
Employee’s execution of a general release in favor of the Company in such form
as the Company shall specify, and the expiration of any period for revocation of
the release prior to the payment date. In addition to the foregoing, the Company
shall pay the Employee: (i) any Base Salary earned and unpaid, prorated through
the date of termination, (ii) the Annual Bonus to which the Employee would have
been entitled under Section 2 hereof, based on the Company’s net income for the
calendar year in which the termination occurs, prorated to the date of
termination, (iii) Commissions in accordance with Section 2(c), and
(iv) reimbursements to the Employee in accordance with Section 2(f) for any
business expenses for which the Employee has not yet been reimbursed. The earned
and unpaid Base Salary shall be paid upon the next regularly scheduled
bi-monthly payday after the date of Employee’s termination of employment. The
Annual Bonus shall be paid in the calendar year immediately following the
calendar year in which the termination occurs, no later than March 31, and shall
be paid entirely in cash, with no right to restricted shares of the Company’s
common stock. The Commissions shall be paid in accordance with Section 2(c).

 

-6-



--------------------------------------------------------------------------------

(g) Change in Control. The Employee may terminate his employment hereunder for
Change in Control, provided that the Employee provides (30) days advance written
notice of termination to the Company, within sixty (60) days of Change in
Control.

A Change of Control means the occurrence hereafter of one of the following
events: (I) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934, as amended (the “Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Act, of fifty percent (50%) or more of the voting stock of the Company, other
than Encore and its affiliates; (II) the Company adopts any plan of liquidation
providing for distribution of all or substantially all of its assets; (III) all
or substantially all of the assets or business of the Company is disposed of
pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the voting stock of the Company, all of the voting
stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or (IV) the Company combines with
another company and is the surviving corporation but, immediately after the
combination, the Company or its shareholders immediately prior to the
combination hold, directly or indirectly, fifty percent (50%) or less of the
voting stock of the combined company (there being excluded from the number of
shares held by such shareholders, but not from the voting stock of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company).

In the event of a termination by the Employee in accordance with this
Section 3(g), then the Employee shall be entitled to the following:

(i) a lump sum payment in cash equal to two (2) times the Employee’s Base Salary
in effect at the time of termination of employment, plus any accrued but unused
paid time off benefit, plus any benefits or awards which pursuant to the terms
of any plans have been earned or become payable, but which have not been paid to
the Employee. The amount payable under this paragraph (i) shall be paid on the
60th day following the date of the Employee’s termination of employment,
provided that the Employee has executed a general release in favor of the
Company in such form as the Company shall specify, and any period for revocation
of the release has expired prior to the payment date;

(ii) for a period of two (2) years after the date of termination of the
Employee’s employment, comparable benefits equal in value to each life, health,
accident, or disability benefit to which the Employee was entitled (through
insurance, direct reimbursement, or otherwise) and at the same cost to the
Employee as immediately before the date of termination of employment. The value
and comparability of the foregoing benefits shall be determined individually
rather than in the aggregate, and shall be compared after subtracting applicable
income and employment taxes. With respect to all benefits under this
paragraph (ii) provided in the form of a reimbursement, the Employee must
provide the appropriate documentation in support of the expenses to the Company
no later than November 15 of the calendar year following the calendar year in
which the expense was incurred. The reimbursement shall be paid to the Employee
by the Company as soon as administratively practicable after receipt of such
documentation,

 

-7-



--------------------------------------------------------------------------------

but in no event shall reimbursements be paid later than the last day of the
calendar year following the calendar year in which the expense was incurred.
Notwithstanding anything to the contrary, to the extent required by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”): (1) the amount of
expenses eligible for reimbursement or to be provided as an in-kind benefit
under this Agreement during a calendar year may not affect the expenses eligible
for reimbursement or to be provided as an in-kind benefit in any other calendar
year, and (2) the right to reimbursement or in-kind benefits under this
Agreement shall not subject to liquidation or exchange for another benefit;

(iii) (A) payment of any Base Salary earned and unpaid, prorated through the
date of termination, (B) the Annual Bonus to which the Employee would have been
entitled under Section 2 hereof, based on the Company’s net income for the
calendar year in which the termination occurs, prorated to the date of
termination, (C) Commissions in accordance with Section 2(c), and
(D) reimbursement in accordance with Section 2(f) for any business expenses for
which the Employee has not yet been reimbursed. The earned and unpaid Base
Salary shall be paid upon the next regularly scheduled bi-monthly payday after
the date of Employee’s termination of employment. The Annual Bonus shall be paid
in the calendar year immediately following the calendar year in which the
termination occurs, no later than March 31, and shall be paid entirely in cash,
with no right to restricted shares of the Company’s common stock. The
Commissions shall be paid in accordance with Section 2(c).

(h) No Mitigation: No Offset. In the event of any termination of employment, the
Employee shall be under no obligation to seek other employment and there shall
be no offset against amounts due him under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain.

(i) Post-Agreement Employment. In the event the Employee remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the term or otherwise, then such employment shall be at
will.

(j) Code Section 409A.

(i) Notwithstanding any provision of this Agreement to the contrary, if at the
time of the Employee’s termination of employment the Employee is a “specified
employee” as defined in Section 409A of the Code, then to the extent that any
amount to which the Employee is entitled in connection with the termination of
his employment is subject to Section 409A of the Code, payments of such amounts
to which the Employee would otherwise be entitled during the six (6) month
period following the Employee’s termination of employment will be accumulated
and paid in a lump sum on the first day of the seventh month after the date of
the Employee’s termination of employment. This paragraph shall apply only to the
extent required to avoid the Employee’s incurrence of any additional tax or
interest under Section 409A of the Code.

 

-8-



--------------------------------------------------------------------------------

(ii) Notwithstanding any provision of this Agreement to the contrary, to the
extent that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A of the Code.

(iii) If any provision of this Agreement (or of any award of compensation) would
cause the Employee to incur any additional tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder, the
Company or its successor may reform such provision; provided that it will
(i) maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code and (ii) notify and consult with the Employee regarding such amendments or
modifications prior to the effective date of any such change.

4. Effect of Termination.

(a) In the event of termination of the Employee’s employment hereunder, payment
by the Company in accordance with the applicable provision of Section 3 above
shall constitute the entire obligation of the Company to the Employee. Except as
otherwise expressly provided for in this Agreement, and except for any right
that the Employee may have to continue participation in the Company’s group
medical and/or dental plan at his cost under applicable law, the Employee’s
participation in the Company’s benefit plans shall terminate pursuant to the
terms of the applicable benefit plans based on the date of termination of the
Employee’s employment, without regard to any continuation of Base Salary or
other payment to the Employee following such date of termination.

(b) Provisions of this Agreement shall survive termination of this Agreement, by
expiration of the term or otherwise, if so provided herein or if necessary or
desirable to accomplish the purposes of other surviving provisions, including
without limitation the obligations of the Employee under Sections 7 and 8
hereof. The obligation of the Company to make payments to or on behalf of the
Employee under Section 3 hereof is expressly conditioned upon the Employee’s
continued full performance of his obligations under Sections 7 and 8. The
Employee recognizes that, except as expressly provided herein, no compensation
is earned after termination of employment.

5. Conflicting Agreements. The Employee hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the Employee
is a party or is bound, and that the Employee is not now subject to any
covenants against competition or similar covenants that would affect the
performance of his obligations hereunder. The Employee will not disclose to or
use on behalf of the Company any proprietary information of a third party
without such party’s consent.

6. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

-9-



--------------------------------------------------------------------------------

7. Confidential Information.

(a) The Employee acknowledges that the Company and its Affiliates continually
develop Confidential Information and that the Employee may develop Confidential
Information for the Company and its Affiliates. Contemporaneously with the
execution of this Agreement and prior to Employee’s termination, the Company
agrees to provide Employee with access to the Company’s Confidential Information
and the opportunity to develop goodwill and establish rapport with the Company’s
customers in a greater quantity and/or expanded nature than may already have
been provided to Employee. The Employee will comply with the policies and
procedures of the Company for protecting Confidential Information and shall
never use or disclose to any person, corporation or other entity (except as
required by applicable law or for the proper performance of his regular duties
and responsibilities for the Company and its Affiliates) any Confidential
Information obtained by the Employee incident to his employment or other
association with the Company or any of its Affiliates. The Employee understands
that this restriction shall continue to apply after his employment terminates,
regardless of the reason for such termination. For purposes of this Agreement,
“Confidential Information” means any and all information of the Company and its
Affiliates or concerning the business, clients or affairs of the Company or any
of its Affiliates, that is not generally known by others with whom any of them
compete or do business, or with whom any of them plan to compete or do business.
“Confidential Information” includes, without limitation, information with
respect to Company or its Affiliates as follows: the identity, lists and/or
descriptions of any customers or suppliers (including the names of the contact
persons associated with said customers or suppliers); financial statements, cost
reports, or other financial information; product or service pricing information;
contract proposals and bidding information; business opportunities or policies
and procedures developed as part of a confidential business plan; management
production and marketing systems and procedures, including manuals and
supplements thereto; any other information related to past, current or potential
customers or suppliers, including, but not limited to, any and all information
contained in individual files regarding same.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Employee, shall be the sole and exclusive
property of the Company and its Affiliates. The Employee shall safeguard all
Documents and shall surrender all Documents to the Company at the time his
employment terminates, or at such earlier time or times as the Company or its
designee may specify.

8. Restricted Activities. The Employee expressly recognizes that the employees,
general agents and agents of the Company and its Affiliates are important and
critical aspects of their ability to operate profitably. The Employee,
therefore, further agrees that, while he is employed by the Company, other than
in the course of performing his duties hereunder, and for a period of: (i) if
the Employee’s employment is terminated pursuant to Section 3(d) (by the Company
other than for Cause), one (1) year following termination of his employment, or
(ii) if the Employee’s employment is terminated pursuant to Section 3(f) (by the
Employee for Good Reason), no additional time following termination of his
employment, or (iii) if the Employee’s employment is terminated for any reason
other than pursuant to either Section 3(d) or Section 3(f), two (2) years
following the termination of his employment (the “Non-Competition Period”):

 

-10-



--------------------------------------------------------------------------------

(a) Non-Solicitation of Employees. Employee shall not, directly or indirectly:

(i) hire or solicit for hiring any employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment;

(ii) hire or solicit for hiring any employee of any general agent of the Company
or any of its Affiliates; or

(iii) solicit or encourage any general agent or other independent contractor
providing services to the Company or any of its Affiliates to terminate or
diminish its relationship with them.

(b) Non-Compete. During the term of his employment the Company shall provide
Employee with Confidential Information. To induce the Company to enter this
Agreement and as consideration for the Company’s promise to provide confidential
information, Employee agrees that Employee shall not, directly or indirectly,
either as an employee, consultant, agent, principal, partner, stockholder,
member, manager, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is similar
to that of the Company, including, but not limited to, insurance producer
business, or that is in direct competition in any manner whatsoever with the
Company within Harris County, Texas and Galveston County, Texas (hereinafter
collectively designated the “Restricted Area”).

(c) Non-Solicitation of Customers. Employee shall not, directly or indirectly,
(i) solicit or negotiate any contract or agreement that constitutes or would
constitute engaging in competition with the Company within the Restricted Area
or (ii) solicit, take away, attempt to solicit or take away, or do any act the
foreseeable consequences of which would lead to the solicitation or taking away
of any marketing prospects, customers or suppliers of Company within the
Restricted Area.

9. Enforcement of Covenants. In signing this Agreement, the Employee gives the
Company assurance that he has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on him under
Sections 7 and 8 hereof. The Employee agrees without reservation that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates; that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints will not prevent him from obtaining other suitable employment during
the Non-Competition Period. The Employee further agrees that, were he to breach
any of the covenants contained in Section 7 or 8 hereof, the damage to the
Company and its Affiliates would be irreparable. The Employee therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Employee of any of those covenants, without having to
post bond, and that he will not take, and he will not permit anyone else to take
on his behalf, any position in a court or any other forum inconsistent with any
of his covenants relating to this Section 9. The Employee and the Company
further agree that, in the event that any provision of Section 7 or 8 is

 

-11-



--------------------------------------------------------------------------------

determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company’s Affiliates shall have the right to enforce all of the
Employee’s obligations to that Affiliate under this Agreement, including without
limitation pursuant to Sections 7 and 8 hereof. If Employee is found to have
breached any promise made in Sections 7 or 8 hereof, the two year period
specified in Section 8of the Agreement shall be extended by the period of time
for which Employee was in breach.

10. Law Governing. This Agreement and all issues relating to the validity,
interpretation, and performance hereof shall be governed by and interpreted
under the laws of the State of Texas. The parties hereby consent to jurisdiction
and venue in any court of competent jurisdiction in Harris County, Texas, or the
United States District Court having jurisdiction in Harris County, Texas.

11. Notices. Any notice or request herein required or permitted to be given to
any party hereunder shall be given in writing and shall be personally delivered
or sent to such party by United States mail at the address set forth below the
signature of such party hereto or at such other address as such party may
designate by written communication to the other party in accordance with this
Section 11. Each notice given in accordance with this Section 11 shall be deemed
to have been given, if personally delivered, on the date personally delivered,
or, if mailed, on the third business day following the day on which it is
deposited in the United States mail, certified or registered mail, return
receipt requested, with postage prepaid, to the address last given in accordance
with this Section 11.

12. Assignment. The Company may assign its rights, duties and obligations under
this Agreement without the approval or consent of the Employee. This Agreement
is personal in its nature, thus the Employee may not make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the Company. This Agreement shall inure to the benefit
of and be binding upon the Company and the Employee, their respective
successors, executors, administrators, heirs and permitted assigns.

13. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

-12-



--------------------------------------------------------------------------------

15. Headings. The headings of the Sections of this Agreement have been inserted
for convenience of reference only and shall not be construed or interpreted to
restrict or modify any of the terms or provisions hereof.

16. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of each party hereto and each party’s respective successors, heirs,
assigns, and legal representatives.

17. Company Policies, Regulations, and Guidelines for Employees. The Company may
issue policies, rules, regulations, guidelines, procedures, or other
informational material, whether in the form of handbooks, memoranda, or
otherwise, relating to its employees.

18. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter hereof, unless expressly provided
otherwise herein. No amendment, modification, or termination of this Agreement,
unless expressly provided otherwise herein, shall be valid unless made in
writing and signed by each of the parties whose rights, duties, or obligations
hereunder would in any way be affected by and amendment, modification, or
termination. No representations, inducements, or agreements have been made to
induce either Employee or Company to enter into this Agreement which are not
expressly set forth herein. This Agreement is the sole source of rights and
duties as between Company and Employee relating to the subject matter of this
Agreement.

19. Multiple Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall in such event be deemed an original,
but all of which together shall constitute one and the same instrument.

20. No Presumption Regarding Drafter. Each of the parties hereto acknowledge and
agree that the terms and provisions of this Agreement have been negotiated and
discussed among the parties, and that this Agreement reflects the parties’
mutual agreement regarding the subject matter of this Agreement. Because of the
nature of such negotiations and discussions, neither of the parties shall be
deemed to be the drafter of the Agreement, and therefore no presumption for or
against the drafter shall be applicable in interpreting or enforcing this
Agreement.

21. Time is of the Essence. Time shall be of the essence of this Agreement
whenever time limits are imposed herein for the performance of any obligation by
either the Employee or Company, including the giving of notice.

 

-13-



--------------------------------------------------------------------------------

EXECUTED as of the 5th day of January, 2012.

 

EMPLOYEE:

 

/s/ William Reed Moraw                        

WILLIAM REED MORAW

    6202 Bissell Road

    Manvel, Texas 77578

  

EMPLOYER COMPANY:

 

TOWN & COUNTRY INSURANCE AGENCY, INC.

 

By: /s/ James S. D’Agostino, Jr.                

Name: James S. D’Agostino, Jr.                

Title: Chairman                                           

      9 Greenway Plaza, Suite 1000

      Houston, Texas 77046

 

-14-